777 N.W.2d 158 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Ronald Allen NICKERT, Defendant-Appellant.
Docket No. 139574. COA No. 291391.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the June 24, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would remand this case to the Court of Appeals for consideration as on leave granted.